Citation Nr: 1455027	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a left hand disability with injury to the knuckles of the third and fourth fingers.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from October 1957 to July 1965.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claimed benefits.  

The Veteran provided testimony during a videoconference hearing before the undersigned in June 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Chronic lumbar spine disability did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty.  

2.  Chronic left shoulder disability did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty.  

3.  Chronic left hand disability did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  His service treatment records, VA and private treatment records, and lay statements have been obtained.  He was provided with a VA examination in June 2010.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the veteran served continuously for 90 or more days during a period of war, and if arthritis became manifest to a compensable degree within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2014).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Low Back Disability

The Veteran contends that he incurred a low back disability as a result of a fall during service as he attempted to jump between a boat and a barge.  He specifically alleged that the fall impacted his left side.  

Service treatment records demonstrate that the Veteran sustained a lumbosacral strain from that fall on January 20, 1964.  He followed up five more times over the following nine days for the injury and, at the last treatment, films were noted to be negative and the Veteran was described as "better."  At the Board hearing, the Veteran reported that he was transferred thereafter to a location without a doctor and was unable to receive any additional treatment or report that the low back symptoms continued during service.  A June 1965 separation examination was negative for any back-related findings and the Veteran specifically denied arthritis and a bone or joint issue and did not note any symptoms related to the back in a report of medical history.  

The Veteran reported during the hearing that his back symptoms continued after service, that he self-medicated with alcohol, and that he did not seek treatment for his back until 1984.  Throughout that time, the Veteran worked in the construction field as an electrician.  

Private treatment records demonstrate that the Veteran reported in May 1984 that he reinjured his back while lifting a heavy object.  Lumbar disc disease and a protruding disc at the L5-S1, slightly asymmetric to the right, were diagnosed following X-rays.  Thereafter, the record is silent for low back treatment until December 2008, although a January 2009 record indicated that the Veteran underwent a vertebroplasty at T6 related to a compression fracture in 2000.  The Veteran reported in the January 2009 treatment record that he did well with the vertebroplasty until he tripped and fell on asphalt over the previous weekend.  

A VA examination was provided in June 2010, where the examiner reviewed and discussed the findings in the service treatment records, the private treatment records, and the Veteran's contentions.  After a physical examination of the Veteran, lumbosacral strain and thoracic compression fracture, asymptomatic, were diagnosed.  The examiner concluded that it was less likely as not that the Veteran's current low back disabilities are related to the in-service fall.  The examiner specifically noted that the Veteran's low back pain in service resolved over the course of nine days, that there is no indication of chronic injury in service, and that the X-rays at the time of the in-service fall were negative.  

The Board agrees that although there is evidence of a current disability and an in-service injury, the evidence weighs against a finding of a nexus between the two.  Service treatment records specifically indicate that the Veteran was "better" nine days after the fall, January 1964 X-rays were negative, a low back disability was not noted upon separation examination in June 1965, and the Veteran did not report any low back symptoms in the June 1965 report of medical history.  The Veteran worked for 40 years after discharge in the construction field as an electrician.  He reported a new injury to his back in 1984, almost 20 years post-discharge.  This is also the first evidence of a diagnosed chronic back disability, namely lumbar disc disease and a protruding disc at L5-S1.  Moreover, at some point between 1984 and 2000, the Veteran sustained a compression fracture to his thoracic spine.  

The Board finds that the June 2010 medical opinion, provided by a physician, is probative and supported by a sufficient rationale, reasonably based on review of the claims folders and a personal examination of the Veteran.  There is no other medical opinion of record.  

The Board acknowledges the Veteran's contention that he continued to have back symptoms during service, even after the January 1964 treatment which indicated that his back was better, and that service treatment records do not document these symptoms because he did not have the resources to receive additional treatment once he was moved to a new location during service.  However, he did have an opportunity to report the symptoms during separation in June 1965 but a back disability was not demonstrated during the examination, he failed to report any back symptoms in the report of medical history, and he specifically denied arthritis and a bone or joint issue.  In addition, while the Veteran reported that he continued to have back symptoms after service and self-medicated with alcohol, the first evidence of post-service back symptoms came after he reported reinjuring his back after lifting a heavy object and after almost 20 years of working in the construction field.  The Board does not find the claim of continuity of symptoms convincing and is less probative than the 2010 VA medical opinion, which considered the overall evidence, including the claims that symptoms continued following the inservice injury.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic disability is commonly known and, therefore, the Veteran's testimony that his current low back disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In short, the Board finds the positive evidence is outweighed by the more objective negative evidence, to include the service treatment records demonstrating that his back injury resolved and was not demonstrated upon examination or reported by the Veteran upon separation and the lack of any competent evidence linking a current low back disability to service.  Thus, the Board finds that the weight of the evidence of record is against a finding of service connection for a low back disability, and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Left Shoulder Disability

The Veteran contends that he incurred a left shoulder disability during service.  At the Board hearing, he stated that he must have injured it as a result of a fall during service as he attempted to jump between a boat and a barge.  He specifically alleged that the fall impacted his left side.  

While service treatment records demonstrate that he fell on January 20, 1964, they are negative for any complaints, treatment, or diagnosis of a left shoulder disability or symptoms.  At the Board hearing, the Veteran reported that the left shoulder was not the main source of his pain at that time, and thus, the in-service treatment focused on his back instead of his shoulder.  Thereafter, he was transferred to a location without a doctor and was unable to receive any additional treatment or report that the left shoulder symptoms continued during service.  However, a June 1965 separation examination was negative for any shoulder-related findings and the Veteran specifically denied a painful shoulder, arthritis, and a bone or joint issue and did not note any symptoms related to the shoulder in a report of medical history.  

The first evidence of a left shoulder disability came after the Veteran tripped and fell on asphalt in January 2009.  A September 2009 private treatment record indicated left shoulder strain.  Then, an X-ray that month demonstrated mild degenerative changes of the right AC joint and glenohumeral joint as well as radiographic changes which may suggest impingement syndrome.  

A VA examination was provided in June 2010, where the examiner reviewed and discussed the findings in the service treatment records, the private treatment records, and the Veteran's contentions.  After a physical examination of the Veteran, left shoulder rotator cuff syndrome was diagnosed.  The examiner concluded that it was less likely as not that the Veteran's current left shoulder disability is related to the in-service fall.  The examiner specifically noted that service treatment records were negative for a left shoulder disability and that there is no indication of chronic injury in service.  

The Board agrees that although there is evidence of a current disability and an in-service injury, the evidence weighs against a finding of a nexus between the two.  Service treatment records are negative for any complaints, treatment, or diagnosis of a left shoulder disability or symptoms, such a disability was not noted upon separation examination in June 1965, the Veteran did not report any left shoulder symptoms in the June 1965 report of medical history, and he specifically denied a painful shoulder at that time.  The Veteran worked for 40 years after discharge in the construction field as an electrician.  He reported a new injury to his back in 1984, almost 20 years post-discharge, sustained a thoracic compression fracture at some point between 1984 and 2000, and reported another injury in which he fell on his left side and reported left upper extremity symptoms in January 2009.  The first evidence of the diagnosis of a chronic left shoulder disability came in September 2009, more than 40 years after service and after three post-service injuries.  

The Board finds that the June 2010 medical opinion, provided by a physician, is probative and supported by a sufficient rationale, reasonably based on review of the claims folders and a personal examination of the Veteran.  There is no other medical opinion of record.  

The Board acknowledges the Veteran's contention that he began having and continued to have left shoulder symptoms during service and that service treatment records do not document these symptoms because his back injury was more severe and he did not have the resources to receive additional treatment once he was moved to a new location during service.  However, he did have an opportunity to report the symptoms during separation in June 1965 but a left shoulder disability was not demonstrated during the examination, he failed to report any left shoulder symptoms in the report of medical history, and, in fact, he specifically denied shoulder pain, arthritis, and a bone or joint issue.  In addition, while the Veteran reported that he continued to have left shoulder symptoms after service, the first evidence of post-service left shoulder symptoms came after more than 43 years after discharge, which included a 40-year career in the construction field, and after three post-service injuries to his back and one injury to his left upper extremity.  The Board does not find the claim of continuity of symptoms convincing and is less probative than the 2010 VA medical opinion, which considered the overall evidence, including the claims that symptoms continued following the inservice injury.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic disability, including arthritis, is commonly known and, therefore, the Veteran's testimony that current degenerative changes in the left shoulder are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In short, the Board finds the positive evidence is outweighed by the more objective negative evidence, to include the service treatment records, which do not demonstrate left shoulder complaints, treatment, or diagnosis, including upon separation examination, and which include his denial of shoulder pain upon separation, three intervening injuries, including one to his left upper extremity, and the lack of any competent evidence linking a current left shoulder disability to service.  Thus, the Board finds that the weight of the evidence of record is against a finding of service connection for a left shoulder disability, and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).
Left Hand Disability

The Veteran contends that he incurred a left hand disability during service.  At the Board hearing, he reported that he dropped a heavy gear on his left hand during service.  He also stated that he may have injured his left hand as a result of a fall during service as he attempted to jump between a boat and a barge.  

Service treatment records document that the Veteran sustained a contusion to the left index finger in November 1957.  An X-ray at the time was negative for fracture and there are no records of additional treatment for that injury.  Then, in August 1963, the Veteran dropped a 100 pound gear about 5 inches onto the left third and fourth fingers of his hand.  A cut on his left long finger was sutured and an X-ray taken at that time was negative for fracture.  Follow-up treatment later that month indicated that the left long finger looked good and his wounds were well healed after the sutures were removed.  In addition, while service treatment records demonstrate that he fell on January 20, 1964, they are negative for any complaints, treatment, or diagnosis of a left hand disability or symptoms at that time.  No additional complaints, treatment, or diagnoses of the left hand are indicated in the service treatment records.  

At the Board hearing, the Veteran reported that the left hand disability was not the main source of his pain during service, and thus, the in-service treatment focused on his back instead of his hand.  Thereafter, he was transferred to a location without a doctor and was unable to receive any additional treatment or report that the left hand symptoms continued during service.  However, a June 1965 separation examination was negative for any hand-related findings and the Veteran specifically denied arthritis and a bone or joint issue and did not note any symptoms related to the left hand in a report of medical history.  

The first evidence of a chronic left hand disability came after the Veteran tripped and fell on asphalt in January 2009.  A January 2009 X-ray demonstrates severe osteoarthritis of the metacarpocarpal joint of the left thumb.    

A VA examination was provided in June 2010, where the examiner reviewed and discussed the findings in the service treatment records, the private treatment records, and the Veteran's contentions.  After a physical examination of the Veteran, left hand osteoarthritis was diagnosed.  The examiner noted that the pain he refers to is mostly at the first metacarpophalangeal (MCP) joints, that he had pain at the second MCP joint and generalized pain in the rest of his hand, and that he reported that the hand pain did not significantly limit him during his employment as an electrician.  The examiner concluded that it was less likely as not that the Veteran's current left hand disability is related to the in-service injuries.  The examiner specifically noted that X-rays taken during service were negative and that there is no indication of a chronic injury in service.  

The Board agrees that although there is evidence of a current disability and an in-service injury, the evidence weighs against a finding of a nexus between the two.  While service treatment records demonstrate in-service left hand injuries in 1957 and 1963, X-rays taken after each injury were negative and there was no indication of follow-up treatment.  There was no indication of a left hand injury following the 1964 fall.  Moreover, a left hand disability was not noted upon separation examination in June 1965, the Veteran did not report any left hand symptoms in the June 1965 report of medical history, and he specifically denied a bone or joint issue.  The Veteran worked for 40 years after discharge in the construction field as an electrician and reported during the Board hearing that his left hand pain did not significantly limit him in his work.  He reported a new injury to his back in 1984, almost 20 years post-discharge, sustained a thoracic compression fracture at some point between 1984 and 2000, and reported another injury in which he fell on his left hand and reported left upper extremity symptoms in January 2009.  The first evidence of the diagnosis of a chronic left hand disability came in January 2009, more than 40 years after service and after three post-service injuries, and involved the thumb and not the first, third, or fourth fingers.  

The Board finds that the June 2010 medical opinion, provided by a physician, is probative and supported by a sufficient rationale, reasonably based on review of the claims folders and a personal examination of the Veteran.  There is no other medical opinion of record.  

The Board acknowledges the Veteran's contention that he began having and continued to have left hand symptoms during service and that service treatment records do not document these symptoms because his back injury was more severe and he did not have the resources to receive additional treatment once he was moved to a new location during service.  However, he did have an opportunity to report the symptoms during separation in June 1965 but a left hand disability was not demonstrated during the examination, he failed to report any left hand symptoms in the report of medical history, and, in fact, he specifically denied arthritis and a bone or joint issue.  In addition, while the Veteran reported that he continued to have left hand symptoms after service, the first evidence of post-service left hand symptoms came after more than 43 years after discharge, which included a 40-year career in the construction field, and after three post-service injuries to his back and one injury to his left hand.  The Board does not find the claim of continuity of symptoms convincing and is less probative than the 2010 VA medical opinion, which considered the overall evidence, including the claims that symptoms continued following the inservice injury.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic disability, including arthritis, is commonly known and, therefore, the Veteran's testimony that current degenerative changes in the left hand are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In short, the Board finds the positive evidence is outweighed by the more objective negative evidence, to include the service treatment records which do not demonstrate chronic complaints, treatment, or diagnosis of a left hand disability, including upon separation examination, and which include his denial of joint or bone issues upon separation, the intervening injuries, and the lack of any competent evidence linking a current left hand disability to service.  Thus, the Board finds that the weight of the evidence of record is against a finding of service connection for a left hand disability, and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


